Case 2:19-cv-03365-DRH-SIL Document 61 Filed 01/22/21 Page 1 of 14 PageID #: 1358




                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF NEW YORK
                                CENTRAL ISLIP DIVISION

     APTIVE ENVIRONMENTAL, LLC,                          §
                                                         §
           Plaintiff,                                    §
     v.                                                  §
                                                         §
     VILLAGE OF EAST ROCKAWAY,                           §            No. 2:19-cv-03365-SJF-SIL
     NEW YORK,                                           §
                                                         §
           Defendant.                                    §
                                                         §
                                                         §


               PLAINTIFF’S RESPONSE TO DEFENDANT’S OBJECTIONS
            TO THE MAGISTRATE JUDGE’S REPORT & RECOMMENDATION


          Plaintiff Aptive Environmental, LLC (“Aptive”) submits this Response to the Objections

 filed by Defendant, the Village of East Rockaway (the “Village”). See Doc. 59. Aptive incorporates

 its L.R. 56.1 Statement of Material Facts, L.R. 56.1 Counterstatement of Material Facts,

 Declaration and attached exhibits, and the evidence previously on file with the Court.1

          The Report and Recommendation (“R&R”) correctly found the following:

          (1)     The Village’s untimely Attorney Affidavits—submitted with its summary
                  judgment briefing—cannot create a genuine issue of material fact by contradicting
                  the Village’s prior sworn testimony and discovery responses; and

          (2)     The Village has not provided evidence sufficient to justify the $200 Fee2 and has
                  not established a factual basis for concluding that the $200 Fee is equal to the cost
                  incurred in processing and issuing solicitation licenses. Therefore, the Fee violates
                  the First Amendment.




 1
   See Docs. 56-1 (Summary Judgment Memorandum), 56-2 (Declaration and Exhibits), 56-3 (Statement of Material
 Facts), 56-4 (Counterstatement of Material Facts), and 56-7 (Reply Memorandum).
 2
   See Doc. 44-6 (The Village’s $200 solicitation license fee (the “Fee”), found at Village Code §§ 171-3 and 171-
 5(A)).


                                                        1
Case 2:19-cv-03365-DRH-SIL Document 61 Filed 01/22/21 Page 2 of 14 PageID #: 1359




 Accordingly, the R&R correctly recommended that the Court (i) deny the Village’s Motion and

 (ii) grant Aptive’s Motion, finding the Fee unconstitutional under the First Amendment. The Court

 should adopt the R&R in its entirety.

                                          STANDARD OF REVIEW

          Title 28 U.S.C. § 636(b)(1)(C) provides that a “judge of the court shall make a de novo

 determination of those portions of the report or specified proposed findings or recommendations

 to which objection is made.” See also Fed. R. Civ. P. 72(b)(3) (“The district judge must determine

 de novo any part of the magistrate judge’s disposition that has been properly objected to.”). After

 reviewing a report, a district court “may accept, reject, or modify, in whole or in part, the findings

 or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). “[I]n providing for

 a “de novo determination” ... Congress intended to permit whatever reliance a district judge, in the

 exercise of sound judicial discretion, chose to place on a magistrate’s proposed findings and

 recommendations.” United States v. Raddatz, 447 U.S. 667, 676 (1980); C.A., Inc. v. Stonebranch,

 Inc., No. 12-CV-5988 SJF, 2014 WL 931223, at *2 (E.D.N.Y. Mar. 7, 2014).

                                                   ARGUMENT

 A.       The R&R Correctly Found that the Village Has Not Raised a Genuine Issue of
          Material Fact.

          A municipality may charge a license fee for First Amendment activity. But only fees

 precisely tailored to defray administrative expenses are permissible. Eastern Connecticut Citizens

 Action Group v. Powers, 723 F.2d 1050, 1056 (2d Cir. 1983). A municipality’s license fee must

 be “designed to defray (and [] not exceed) the administrative costs of regulating the protected

 activity.”3 Kwong v. Bloomberg, 723 F.3d 160, 165 (2d Cir. 2013) (emphasis added). As the


 3
   See also Int'l Women's Day March Planning Comm. v. City of San Antonio, 619 F.3d 346, 369–71 (5th Cir.
 2010); Sullivan v. City of Augusta, 511 F.3d 16, 37–38 (1st Cir. 2007); Nationalist Movement v. City of York, 481 F.3d
 178, 183 (3d Cir. 2007); Mainstream Mktg. Servs., Inc. v. F.T.C., 358 F.3d 1228, 1247–48 (10th Cir. 2004); N.E. Ohio


                                                           2
Case 2:19-cv-03365-DRH-SIL Document 61 Filed 01/22/21 Page 3 of 14 PageID #: 1360




 proponent of the Fee, the Village bears the evidentiary “burden of proving the fee equals the costs

 of its regulatory scheme.” Turley v. New York City Police Dep’t, 988 F. Supp. 667, 674 (S.D.N.Y.

 1997). A fee exceeding the amount necessary to offset these costs is unconstitutional. E.

 Connecticut Citizens Action Grp. v. Powers, 723 F.2d at 1056 (“The court below found no

 evidence that the administrative fee charged and to be charged to Aptive is equal to the cost

 incurred or to be incurred by defendants . . . Absent such a showing, DOT’s administrative fee

 cannot be sustained.”).

         1.       The R&R Correctly Found No Fact Issue Because the Village Failed to Submit
                  a L.R. 56.1 Statement and Failed to Controvert Aptive’s L.R. 56.1 Statement.

         The Village filed no Statement of Material Facts. Nor did it attempt to controvert Aptive’s

 Statement of Material Facts, filing no Counterstatement under L.R. 56.1. Instead, the Village

 simply submitted two affidavits from the Village Attorney, restating its conclusory position that

 the Fee is justified by categories of speculative administrative expenses devised out of thin air. See

 Docs. 55-1 – 55-4; 55-15 – 55-16. But these documents cannot belatedly create a fact issue.

         First, the Village’s Affidavits do not correspond to, and fail to oppose, any specific

 numbered paragraph in Aptive’s Statement of Material Facts. Local Civil Rule 56.1(c) states:

         Each numbered paragraph in the statement of material facts set forth in the
         statement required to be served by the moving party will be deemed to be admitted
         for purposes of the motion unless specifically controverted by a correspondingly
         numbered paragraph in the statement required to be served by the opposing party.
 (emphasis added). The Second Circuit has instructed that the Local Rule 56 “requirement is strict.”

 T.Y. v. N.Y. City Dep't of Educ., 584 F.3d 412, 417 (2d Cir. 2009). In the typical case, failure to

 respond to a Rule 56.1 statement results in a grant of summary judgment once the court assures




 Coal. for Homeless v. City of Cleveland, 105 F.3d 1107, 1109–10 (6th Cir. 1997); Nat'l Awareness Found. v.
 Abrams, 50 F.3d 1159, 1165–66 (2d Cir. 1995); Ctr. for Auto Safety, Inc. v. Athey, 37 F.3d 139, 144–46 (4th Cir.
 1994); South–Suburban Hous. Ctr. v. Greater S. Suburban Bd. of Realtors, 935 F.2d 868, 897–98 (7th Cir. 1991).


                                                        3
Case 2:19-cv-03365-DRH-SIL Document 61 Filed 01/22/21 Page 4 of 14 PageID #: 1361




 itself that Rule 56’s other requirements have been met. Id. at 417-18; see also Luizzi v. Pro

 Transport Inc., No. 02 CV 5388, 2009 WL 252076, at *2 (E.D.N.Y. Feb. 2, 2009) (“Where the

 party opposing a motion for summary judgment fails to submit a proper counter-statement of

 material facts, controverting the moving party’s statement, courts have deemed the moving party’s

 statement of facts to be admitted and have granted summary judgment in favor of the moving party

 on the basis of the uncontroverted facts.”).

         The Village’s Attorney Affidavits wholly fail to respond to Aptive’s Statement of Material

 Facts. The Village has not listed a single paragraph from Aptive’s Statement that the Village claims

 to be in dispute, nor has it cited admissible evidence creating a dispute. The Court should rely

 solely on the undisputed material facts presented by Aptive, which are supported by admissible

 evidence from the record. The R&R correctly found no genuine fact issue.

         Second, the Village’s Affidavits are not based on personal knowledge, which is a

 fundamental requirement of Rule 56(c)(4). See Docs. 55-1, 55-15. This evidence is therefore

 improper for summary judgment. Rohlehr v. Brookdale Univ. Hosp. & Med. Ctr., 390 F. Supp.2d

 207, 208 (E.D.N.Y. 2005) (“Affidavits in opposition to summary judgment must be made on

 personal knowledge . . . An attorney affidavit does not meet this standard and is insufficient to

 defeat a summary judgment motion. . . . Accordingly, facts recited in the defendant’s Rule 56.1

 statement are deemed admitted, to the extent they are supported by citation to admissible

 evidence.”). The R&R properly found that the Village’s Affidavits failed to identify genuine issues

 of material fact in the record. Knight v. Nassau Cty., No. 17CV0958SFJSIL, 2019 WL 3817392,

 at *5 (E.D.N.Y. Aug. 14, 2019) (“Naturally, any factual statements must cite to the record with

 specificity in the first instance.”) (emphasis original).




                                                    4
Case 2:19-cv-03365-DRH-SIL Document 61 Filed 01/22/21 Page 5 of 14 PageID #: 1362




        2.      The R&R Correctly Excluded the Attorney Affidavit Portions that
                Contradicted the Village’s Prior Testimony and Discovery Responses.

        The Village’s Affidavits baldly contradict its sworn 30(b)(6) testimony and discovery

 responses. “[A] party may not create an issue of fact by submitting an affidavit in opposition to a

 summary judgment motion that, by omission or addition, contradicts the affiant’s previous

 deposition testimony.” Hayes v. New York City Department of Corrections, 84 F.3d 614, 619 (2d

 Cir. 1996). “If a party who has been examined at length on deposition could raise an issue of fact

 simply by submitting an affidavit contradicting his own prior testimony, this would greatly

 diminish the utility of summary judgment as a procedure for screening out sham issues of fact.”

 Id. On this basis, the R&R correctly excluded the following Affidavit assertions for directly

 contradicting the Village’s testimony and discovery responses:

        •       Affidavit Assertions: Costs and Estimates of Criminal Background Checks.

        The R&R properly excluded the Attorney Affidavit statements on background-check fees.

 The Village attempted to introduce evidence on a $100 background check fee based on ipse dixit

 references to its attorney’s “forty years of practice,” without any admissible citations to the record

 about which background check services he cites, or how much each of those background checks

 will cost. See Doc. 59, at 2 (citing Doc. 55-1, ¶ 7). The Village further cites a Declaration

 concerning general background check fees on Long Island. Doc. 59, at 2-3 (citing Doc. 55-15, ¶

 9). The Village then implies that it relied on this information in setting its overall $200 Fee.

        But these statements directly contradict the Village’s sworn testimony that it had no

 evidence supporting its background-check estimate. See Doc. 56-2, Ex. A, Village Dep. 118:14-

 119:19. Moreover, evidence of what other Long Island municipalities charge is irrelevant to the

 Village’s administrative costs. Under the First Amendment, the municipality must provide

 evidence of what that municipality (not others) considered when enacting the speech restriction.



                                                   5
Case 2:19-cv-03365-DRH-SIL Document 61 Filed 01/22/21 Page 6 of 14 PageID #: 1363




 Fly Fish, Inc. v. City of Cocoa Beach, 337 F.3d 1301, 1315 (11th Cir. 2003) (“Absent a record

 sufficient to support the City’s claim that its licensing fee is constitutionally reasonable, we hold

 that the present fee is unconstitutional.”).

          The Village testified that it does not have any evidence about the cost of background checks

 and indeed, has not even researched which background check companies it may eventually use.

 Doc. 56-2, Ex. A, Village Dep. 118:14-119:19. The Village conceded under oath that it “doesn’t

 currently have any evidence to support its view that a background check costs a hundred dollars

 per applicant.” Id. 119:13-19. And the Village also testified it had not “taken estimates from

 different background check companies about what the cost is” and “doesn’t currently have any

 evidence to support its view that a background check costs a hundred dollars per applicant.” Id.

 118:14-119:19. The Village conceded that it is unaware of any documents or communications that

 would show the Village’s procedure for conducting a criminal background check. Id. 78:16-20;

 76:2-5. And the Village further admitted that there has not been any background check done for

 solicitor licenses in the past three years. Id. 27:2-10. If the Village has not researched which

 background check it will employ, or what the background check will involve, it cannot make a

 credible estimate of the expense. Pure conjecture about the cost of a background check—based

 solely on the Village Attorney’s “years of practice”—cannot satisfy the First Amendment standard

 or create a fact issue. See Doc. 55-15, ¶ 9; Doc. 55-1, ¶ 7.

          Aptive also requested this very information in Interrogatory No. 3, which asked the Village

 to “Identify every background check service and private investigator service, and the fees charged

 by each for an individual background check, that were considered by the Village in determining

 the $200 Fee amount.” Doc. 56-2, Ex. B,4 at 4 (Interrogatory 3). “If a party fails to provide


 4
  As used herein, Ex. A, Ex. B and Ex. C refer to the exhibits in the Declaration in support of Plaintiff’s Cross-Motion
 for Summary Judgment. Doc. 56-2.


                                                           6
Case 2:19-cv-03365-DRH-SIL Document 61 Filed 01/22/21 Page 7 of 14 PageID #: 1364




 information or identify a witness as required by Rule 26(a) or (e), the party is not allowed to use

 that information or witness to supply evidence on a motion, at a hearing, or at trial, unless the

 failure was substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1). The Village did not

 object and responded to Interrogatory No. 3: “Other than the work product of the Village Attorney,

 none.” Doc. 56-2, Ex. C, at 2 (Response to Interrogatory 3). The Village did not provide this

 background-check information during discovery, despite being requested. The Village cannot use

 attorney affidavits—which it never produced in discovery—to introduce this material now.

        •       Affidavit Assertions: Village Employee Salaries, Hourly Rates, and Time
                Expended in Licensing.

        The R&R properly excluded the Attorney Affidavit statements on Village employee

 salaries, hourly rates, and hours spent on solicitation licenses. The Village attempted to introduce,

 through Affidavits, an estimate of 2 hours for Village employees to create a license. Doc. 55-1, ¶¶

 8-9. The Village further attempted to introduce evidence about the yearly salaries and hourly rates

 of Village employees, in support of its license fee estimates. These estimates are speculative and

 directly contradict prior testimony and discovery responses.

        The Village testified earlier that it does not know the amount of time it would take to issue

 a solicitor license, because it has not yet issued any licenses. Doc. 56-2, Ex. A, Village Dep. 28:20-

 29:9. The Village testified it did not perform any studies or analyses to support its estimates as to

 the Fee amount. Id. at 135:2-15. Aptive also requested this specific information in Interrogatory

 No. 4, which asked Defendant to “Describe in detail each step involved in the Village Clerk's

 processing of and decision to approve or deny a solicitor license application.” Doc. 56-2, Ex. B, at

 5 (Interrogatory 4). The Village did not object and instead responded: “The Village Clerk has not

 yet approved or denied a solicitation license application under the amended Code.” Doc. 56-2, Ex.

 C, at 2. Under Rule 37, the Village may not belatedly introduce evidence that was previously



                                                   7
Case 2:19-cv-03365-DRH-SIL Document 61 Filed 01/22/21 Page 8 of 14 PageID #: 1365




 requested in discovery, simply to defeat summary judgment. Nor may the Village contradict its

 previous testimony that it has no idea how long it takes to create a license. Doc. 56-2, Ex. A,

 Village Dep. 28:20 – 29:9. The R&R properly excluded these Affidavit statements as contradicting

 prior discovery responses, and correctly found no genuine issue of material fact.

 B.     The R&R Correctly Found the Fee Unconstitutional.

        The R&R correctly found that the Fee violates the First Amendment. The Village failed to

 present sufficient documentary or testimonial evidence to show that the Fee is designed to defray,

 and does not exceed, the administrative costs of regulating solicitor licensing. Rather, through

 attorney affidavits alone, the Village offers only generalizations and unsupported estimations as to

 how the Village decided on the Fee amount.

        Courts have repeatedly invalidated First Amendment license fees where the municipality

 could not produce any accounting reports or other analyses showing the precise amount of

 administrative expense supposedly defrayed by the license fee. E. Connecticut Citizens Action

 Grp. v. Powers, 723 F.2d 1050, 1056 (2d Cir. 1983) (“The court below found no evidence that the

 administrative fee charged and to be charged to plaintiffs is equal to the cost incurred or to be

 incurred by defendants . . . Absent such a showing, DOT’s administrative fee cannot be

 sustained.”); Fly Fish, Inc. v. City of Cocoa Beach, 337 F.3d 1301, 1314-15 (11th Cir. 2003)

 (enjoining license fee for First Amendment adult entertainment expression because the city had

 no studies to support its claim that the fee amount matched its administrative expenses and the

 City conceded “that it ha[d] conducted no real accounting of the costs of administering its

 licensing program.”) (emphasis added).

        Under the First Amendment, “[i]t is the government’s burden to demonstrate that its

 licensing fee is reasonably related to recoupment of the costs of administering the licensing




                                                  8
Case 2:19-cv-03365-DRH-SIL Document 61 Filed 01/22/21 Page 9 of 14 PageID #: 1366




 program.” Fly Fish, 337 F.3d at 1314; see also E. Connecticut Citizens Action Grp. v. Powers, 723

 F.2d 1050, 1056 (2d Cir. 1983); Northeast Ohio Coalition for the Homeless v. Cleveland, 105 F.3d

 1107, 1110 (6th Cir. 1997) (same); Fernandes v. Limmer, 663 F.2d 619, 633 (5th Cir. 1981)

 (same); Moffett v. Killian, 360 F. Supp. 228, 232 (D. Conn. 1973) (same). “Where, as here, a

 municipal ordinance imposes a fee which threatens to interfere with a right guaranteed by the First

 Amendment, the burden of proving the reasonableness of that fee rests with those seeking to

 enforce it.” Chester Branch, Nat'l Ass'n for Advancement of Colored People v. City of Chester,

 253 F. Supp. 707, 712 (E.D. Pa. 1966).

        The R&R correctly observed that the Village adduced no evidence demonstrating it

 designed the $200 Fee to defray the precise amount of its administrative expenses related to

 solicitation. The Village can make no showing that the Fee equals the costs associated with its

 solicitation regulatory scheme. Indeed, the Village has not even calculated any of its administrative

 expenses prior to setting its ordinance—and still has not done so. See Doc. 56-2, Ex. A, Village

 Dep. 118:14-119:19; 125:6-9; 135:2-15. The Village has adduced no evidence to support the Fee.

 It has no witness statements, studies, analyses, accounting reports, legislative findings, police

 reports, memoranda, or other data to support its Fee amount. See Doc. 56-2, Ex. B, at 6 (RFP 1);

 Ex. C, at 3 (Response to RFP 1); Ex. B, at 6 (RFP 2); Ex. C, at 3 (Response to RFP 2); Ex. B, at 6

 (RFP 5); Ex. C, at 4 (Response to RFP 5).

        The Village confirmed this lack of research, studies, investigations, analysis, accounting

 reports, memoranda, or other data in the 30(b)(6) deposition. There, the Village testified

 unequivocally that no documents exist to support its contention that $200 represents the

 administrative processing costs of each solicitor license. Doc. 56-2, Ex. A, Dep. 75:13-18. The




                                                  9
Case 2:19-cv-03365-DRH-SIL Document 61 Filed 01/22/21 Page 10 of 14 PageID #: 1367




  Village further testified it had no evidence supporting its claims about enforcement costs relative

  to this Ordinance. Id. 75:19-76:1.

           The Village also conceded that it performed no research, conducted no studies, and did no

  investigation of its administrative expenses prior to setting the $200 Fee amount.5 First, the Village

  failed to consult the Clerk’s office prior to setting the Fee—even though that office handles all the

  administration for solicitation licenses and is the only office that would know the administrative

  expenses of licensing. Doc. 56-2, Ex. A, Village Dep. 60:2-63:13; see also Ex. C, at 1-4 (RFA 1;

  Interrogatories 1, 2, and 9) (never consulted with Village Clerk before enacting the Fee). The

  Village cannot carry its burden to show a tight fit between the Fee and its actual administrative

  expenses, when it failed to consult the only office possessing the information on such expenses.

           Second, the Village wholly failed to conduct any other types of studies into its

  administrative expenses for processing licenses or regulating solicitation. Doc. 56-2, Ex. A,

  Village Dep. 78:3-8. The Village also has no documents or communications that show any research

  or studies or investigations or analyses or accounting reports or memoranda or other data to support

  its figures regarding enforcement costs for Chapter 171 of the Village Code. Ex. A, Village Dep.

  75:19-76:1; see also id. 78:9-20. The Village did not research enforcement costs prior to enacting

  the $200 Fee amount. Id. 124:24-125:9. And the Village does not know how much it spent on

  enforcement costs related to solicitation in the years 2017–2019, and it has conceded that the

  amount could even be zero. Id. 45:5-46:10. Without a record that it considered concrete evidence

  of administrative costs for processing licenses or enforcing its solicitation ordinance—or even


  5
    In Fly Fish, Inc., the Eleventh Circuit enjoined a license fee for First Amendment adult entertainment expression
  because the city had no studies to support its claim that the fee amount matched its administrative expenses. 337 F.3d
  at 1315. The City conceded “that it ha[d] conducted no real accounting of the costs of administering its licensing
  program.” Id. Instead, the City tried to justify its license fee (as the Village does here) based solely on the ipse dixit
  argument of counsel that the fee was “reasonable as a matter of law.” Id. The Court rejected this justification and
  extended no deference to the municipality: “Absent a record sufficient to support the City’s claim that its licensing
  fee is constitutionally reasonable, we hold that the present fee is unconstitutional.” Id. (emphasis added).


                                                             10
Case 2:19-cv-03365-DRH-SIL Document 61 Filed 01/22/21 Page 11 of 14 PageID #: 1368




  showing that it consulted the very people charged with administration (the Clerk)—the Village

  cannot demonstrate the Fee is constitutional.

         Third, the Village’s estimates of different categories of expenses—all of which were made

  months after the $200 was passed into law—cannot carry its burden to show the Fee is reasonably

  related to actual administrative costs of licensing solicitors. None of the Village’s recently

  concocted expense categories appeared in the September 2019 ordinance that enacted the $200

  Fee, demonstrating that none of these categories were considered at the time of setting the Fee

  amount. See Doc. 44-6. Only after Aptive challenged the Fee did the Village amend its ordinance

  to state that the $200 Fee covers the following types of expenses: a) processing costs; b) criminal

  background checks; c) maintenance of the “No Knock” list; and d) enforcement of the provisions

  of this chapter of the Code. See Doc. 55-1; Doc. 55-2 (§ 171-3) (enacted February 10, 2020).

         Courts have repeatedly invalidated fees when the purported administrative costs are

  speculative. See Baldwin v. Redwood City, 540 F. 2d 1360, 1371-72 (9th Cir. 1976) (city’s cost

  estimates inadequate because the assumptions underlying them were unreasonable, bearing no

  relationship to actual time spent inspecting or removing signs; the city’s purported inspection and

  removal fees were “essentially arbitrary, bearing no relationship” to the actual cost of inspection);

  Bayside Enterprises, Inc. v. Carson, 450 F. Supp. 696, 705–06 (M.D. Fla. 1978) (“Although the

  City’s witnesses explained their cost projections in terms of fixed manpower and equipment needs,

  none of the witnesses was able to tie his particular projections to specific administrative

  requirements in anything other than a speculative manner.”); Moffett v. Killian, 360 F. Supp. 228,

  232 & n.6 (D. Conn. 1973) (administrative costs based on estimates of clerk’s annual salary were

  speculative because the “State failed to prove exactly what she did, and it leaves entirely to

  speculation whether or not all of her work was essential for the purposes of [the regulation]”).




                                                   11
Case 2:19-cv-03365-DRH-SIL Document 61 Filed 01/22/21 Page 12 of 14 PageID #: 1369




         Here, the R&R correctly observed that the Village’s cost estimates are nothing more than

  a guess. The Village admitted that it does not know any of its administrative costs because it has

  never licensed a solicitor. Doc. 56-2, Ex. A, Village Dep. 113:10-21. The Village admits it has no

  way of knowing how much time (and therefore how much expense) it will take to issue a solicitor

  license. Id. 28:20-29:9. As the Village admitted, it is only providing “an approximation” because

  it has “performed no studies” as to its administrative costs for solicitors. The estimates about

  component costs of the overall $200 Fee are pure speculation. Id. 135:2-15; see also id. 43:3-12

  (Village concedes no way to know cost to issue a solicitor license because Village has never issued

  one); id. 106:13-24 (“seventy-five dollar” enforcement cost estimate not made by Village Clerk;

  Village Clerk not consulted in making that approximation); id. 45:5-46:10 (Village has no

  knowledge of enforcement costs from 2017-2019 and conceded amount “could be zero”).

         The Court should also disregard the Village’s administrative cost estimates as speculation

  because the Village did not even compute the $200 Fee with East Rockaway specifically in mind.

  The Village has conceded—in its Objections and at deposition—that it copied the current Fee

  verbatim from another municipality’s ordinance without any consideration of the Village’s

  administrative costs. Doc. 59, at 4; Doc. 56-2, Ex. A, Village Dep. 71:8-72:2. Because the Village

  copied and pasted the Fee from another municipality, the Court should reject any post-hoc

  justifications based on administrative expenses. All these newly asserted “costs” are speculation,

  created after the fact to justify a fee that was set without study, without research, without

  investigation, and without a constitutional basis. It is the Village’s burden to justify the $200

  amount with respect to the specific costs of this municipality. Eastern Connecticut Citizens Action

  Group v. Powers, 723 F. 2d 1050, 1056 (2nd Cir. 1983). It has not done so. The R&R properly

  recommended summary judgment for Aptive.




                                                  12
Case 2:19-cv-03365-DRH-SIL Document 61 Filed 01/22/21 Page 13 of 14 PageID #: 1370




                                          CONCLUSION

         The R&R correctly found the Fee unconstitutional under the well-established First

  Amendment standard. The Fee is arbitrary, which confirms its true intent: to discourage—or

  prohibit entirely—solicitation in the Village. The Village has now twice defied the Court’s orders

  to allow reasonable commercial solicitation within its borders. The Village has adduced no

  evidence, and performed no investigation, prior to setting this Fee. Any cost computations offered

  by the Village came after discovery closed and have no evidentiary support. The Court should

  therefore declare the Fee, found at Village Code §§ 171-3 and 171-5(A), unconstitutional as

  violative of the First Amendment, and permanently enjoin enforcement of Village Code §§ 171-3

  and 171-5(A).




  Dated: January 22, 2021                      Respectfully submitted,

                                               Daniel E. DeCicco, Esq.
                                               DARGER ERRANTE YAVITZ & BLAU LLP
                                               116 East 27th Street at Park Avenue
                                               New York, NY 10016
                                               (212) 452-5300

                                               /s/ Kent D. Krabill
                                               Kent D. Krabill, admitted pro hac vice
                                               Texas Bar No. 24060115
                                               kkrabill@lynnllp.com
                                               Samuel Clinton Cowan, admitted pro hac vice
                                               Texas Bar No. 24109760
                                               ccowan@lynnllp.com
                                               LYNN PINKER HURST
                                               & SCHWEGMANN, LLP
                                               2100 Ross Avenue, Suite 2700
                                               Dallas, Texas 75201
                                               (214) 981-3800

                                               Attorneys for Plaintiff
                                               Aptive Environmental, LLC


                                                 13
Case 2:19-cv-03365-DRH-SIL Document 61 Filed 01/22/21 Page 14 of 14 PageID #: 1371




                                  CERTIFICATE OF SERVICE

         I hereby certify that on January 22, 2021, a true and correct copy of the above and foregoing

  was served on all counsel of record via ECF, and that a Judge’s Copy will be provided to Chambers

  pursuant to the Individual Rules.

                                                       /s/ Kent D. Krabill
                                                       Kent D. Krabill




                                                  14
